DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 16 January 2020.
Claims 1-15 are currently pending and have been examined.

Notice to Applicant
Under BRI, an image reading apparatus is any computer device that can read an electronic version of fixed data format(s).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
     The following is a quotation of the first paragraph of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim 1 recites the following:
“an association unit……..  that associates…”
“an output control unit performs control to output…”
 “read and converted ………..image reading apparatus …”
Claim 2 recites the following: 
“the association unit …….. associates...”
Claim 3 recites the following: 
“the output control unit configured  to output”
Claim 4 recites the following: 
“the output control unit configured  to output”
Claim 5 recites the following: 
“the output control unit configured  to output”
Claim 6 recites the following: 
“the output control unit configured  to output”
Claim 7 recites the following: 
“the output control unit configured  to output”
Claim 8 recites the following: 
“the output control unit configured  to output”
Claim 9 recites the following: 
“the output control unit configured  to output
Claim 10 recites the following:
“the output control unit configured  to output” 
Claim 11 recites the following: 
“the output control unit configured  to output”
Claim 12 recites the following:
“the output control unit configured  to output”
Claim 14 recites the following:
“image reading apparatus……..  that reads…”
“information processing apparatus……..  that processes…”
“an association unit……..  that associates…”
“an output control unit performs control to output…”
 “read and converted ………..image reading apparatus …”
Claim 15 recites the following:
“read and converted ………..image reading apparatus …”

which are limitations that invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ),
sixth paragraph. The limitations create a rebuttable presumption that the claim elements are to be treated under § 112(f) based on the use of the word “means” or generic place holder (underlined) with functional language (in italics). The presumption is not rebutted because the limitations do not recite sufficient structure in the claim to perform the functions. When § 112(f) is invoked the broadest reasonable interpretation of the limitations is restricted to the structure in the disclosure and its equivalents.

Of claim 1:
 “an output control unit performs control to output…”
Of claim 3:
 “an output control unit performs control to output…”
Of claim 4:
 “an output control unit performs control to output…”
Of claim 5:
 “an output control unit performs control to output…”
Of claim 6:
 “an output control unit performs control to output…”
Of claim 7:
 “an output control unit performs control to output…”
Of claim 8:
 “an output control unit performs control to output…”
Of claim 9:
 “an output control unit performs control to output…”
Of claim 10:
 “an output control unit performs control to output…”
Of claim 11:
 “an output control unit performs control to output…”
Of claim 12:
 “an output control unit performs control to output
Of claim 14:
“information processing apparatus……..  that processes…”
 “an output control unit performs control to output…”


recite non-specialized computer functions that can be accomplished by any general purpose computer (e.g., any general purpose computer can receive, convert, and/or display data, etc.), and as such an algorithm is not required to be described in the specification to support an adequate disclosure of the limitations.

However, the following functional claim limitations:
Of claim 1:
“an association unit……..  that associates…”
“read and converted ………..image reading apparatus …”
Of claim 2:
“an association unit……..  that associates…”
Of claim 14:
“image reading apparatus……..  that reads…”
“an association unit……..  that associates…”
“read and converted ………..image reading apparatus …”
Of claim 15:
“read and converted ………..image reading apparatus …”

recite specialized computer functions. A function performed by a programmed

perform the function. As such, a disclosure of an algorithm to perform these functions and to transform a general purpose computer into a programmed computer is required. The Examiner notes that the specification is not clear in providing the specific algorithm and corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure/algorithm, applicant must identify the
corresponding structure/algorithm with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 2. 

Claims 1-2, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements “association unit” and “image reading apparatus” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Programmed computer functions require a computer programmed with an “algorithm” to perform the function. Because “association unit” and “image reading apparatus” relates to specific functions that must be performed by a special purpose computer, the supporting specification must specifically identify the structure (including an algorithm for specialized functions) that performs the claimed functions of the above-mentioned claim elements. 

Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-2, 14, and 15 contain the recitation “association unit” and “image reading apparatus”. However, applicant’s specification describes no particular manner in how the association step is performed through the association unit and how the image is read through the image reading apparatus. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-13), machine (claim 14), and an article of manufacture (claim 15) which recite steps of an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document, the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period, the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document; and an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document, the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus. 

Step 2A Prong 1
These steps of providing a task assignment through scheduling, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-13 reciting particular aspects of providing a task assignment through scheduling such as 


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0004] to [0076], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control 

Dependent claims 2-13 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-13 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as an output control unit Symantec, MPEP 2106.05(d)(II)(i); the operation record being read and converted to an electronic form by an image reading apparatus, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v);.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JPH1031694A).
Regarding claim 1, Suzuki discloses an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] “When using the person in charge ID, the patient information index file is opened when the screen is displayed, and the patient name (only the first six digits) in this file and the next scheduled visit (MM / DDH)….. Alternatively, clicking on the next visit schedule activates the designated patient name and the next visit schedule, and further clicking opens the selected patient data. The screen transits to a visit record / actual selection screen.”)
the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0209] “(1) Output instruction method (a) Output instruction for each patient, (b) Output instruction for each person in charge, and (c) Batch output instruction are possible.”)
the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0154]-[0155] “If the visit record database for the current month is the database # 1 side (step S351), the visit record database for the previous month of the database # 2 is initialized to be the visit record database for the next month (step S351). 352). On the other hand, if the visit record database for the current month is the database # 2 side (step S351), the visit record database for the previous month of the database # 1 is initialized to be the visit record database for the next month (step S354). When the two databases are managed on a monthly basis, when the set month is modified to be older.” [pg. 8] “FIG. 3 shows an example of the basic configuration of data (visit record data) handled when recording care. In the present embodiment, the visit record data includes “physical information”, “medical treatment”, “nursing contents”, and “nursing record”.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of 
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
and an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous 

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)
Regarding claim 2, Suzuki discloses wherein the association unit associates the scheduled operation described in the operation-plan document with the scheduled operation described in the operation-schedule document by attaching coded information to the operation-schedule document ([0717] “Master File The user master file contains the user ID, password, Rotation number FLG (1: rotation number, 0: person in charge), user kana name, user name, user telephone number, user FAX user occupation code (1: public health center, 2: nurse, 3: associate nurse, 4: physiotherapist, 5: occupational therapist), user work status (1: full-time, 2: part-time), and the patient ID in charge.”)
Regarding claim 3, Suzuki discloses wherein the operation-plan document contains one or more scheduled tasks as the one or more scheduled operations ([0209] “(1) Output instruction method (a) Output instruction for each patient, (b) Output instruction for each person in charge, and (c) Batch output instruction are possible.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled tasks contained in the operation-plan document is specified ([0497] “As submenus, there are eight menus of basic information, medical illness history, doctor's instruction,….care service.”)
Regarding claim 4, the limitations are rejected for the same reasons as claim 3.
Regarding claim 5, Suzuki discloses wherein the operation-plan document contains one or more scheduled dates as the one or more scheduled operations ([0219] “The calendar dates 1-31 of the target year 
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled dates contained in the operation-plan document is specified ([0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 6, the limitations are rejected for the same reasons as claim 5.
Regarding claim 7, Suzuki discloses wherein the operation-plan document contains one or more scheduled locations as the one or more scheduled operations ([0730] “Data file The patient information file contains the patient ID (primary key), patient name, Patient name Furigana, Patient date of birth, Patient age, Patient gender, Patient address, Patient telephone number, Patient FAX number, Residence location (nearest station, landmark, etc.).”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With 
and the operation record when at least one of the one or more scheduled locations contained in the operation-plan document is specified ([0746] “The patient location file includes a location and a name.”)
Regarding claim 8, the limitations are rejected for the same reasons as claim 7.
Regarding claim 9, Suzuki discloses wherein the operation-plan document is a list that contains one or more scheduled tasks and one or more scheduled dates as the one or more scheduled operations and that assigns one of the one or more scheduled dates to each of the one or more scheduled tasks ([0220] “The target date of the visiting nursing report, the calendar date 1-31 of the target date, the next day of the target date, the calendar date 1-31 of the month following the target date, the care service schedule on Monday, and the Tuesday The care service schedule, Wednesday care service schedule, Thursday care service schedule, Friday care service schedule, Saturday care service schedule, Sunday care service schedule, reporting date, and home nursing care plan reporting date.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled tasks and at least one of the one or more scheduled dates are specified ([0497] “As submenus, there are eight menus of basic information, medical illness history, doctor's instruction,….care service.” [0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 10, the limitations are rejected for the same reasons as claim 9.
Regarding claim 11, Suzuki discloses wherein the operation-plan document is a list that contains one or more scheduled locations and one or more scheduled dates as the one or more scheduled operations and that assigns one of the one or more scheduled dates to each of the one or more scheduled locations ([0220] “For the calendar date 1-31 of the month following the target year and month of the home visit nursing report, numbers are output in order from 1 day to 7 days…….The target date of the visiting nursing report, the calendar date 1-31 of the target date, the next day of the target date, the calendar date 1-31 of the month following the target date, the care service schedule on Monday, and the Tuesday The care service schedule, Wednesday care service schedule, Thursday care service schedule, Friday care service schedule, Saturday care service schedule, 
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled locations and at least one of the one or more scheduled dates are specified ([0746] “The patient location file includes a location and a name.” [0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 12, the limitations are rejected for the same reasons as claim 11.
Regarding claim 13, Suzuki discloses wherein the operation-plan document is a monthly service provision form to provide care service ([0246]-[0249] “1.3.3 Output of Visiting Nursing Record II FIG. 161 shows an example of an output form of the visiting nursing record II. This form is A4 size….. The specific data processing contents at the time of output and others (= corresponding to system functions) are shown below. For visit / TEL, refer to “Visit / TEL” If "Section data" is "Visit", "Visit" is output and "TE" If "L", "TEL" is output.”)
and the operation-schedule document is a schedule sheet for daily use of care service performed by one or more caregivers ([0216] “1.2.4 Output of Visiting Nursing Report and Visiting Nursing Plan Document FIG. 159 shows an example of the output form of the visiting nursing report, and FIG. 160 shows an example of the output form of the visiting visit plan. Both forms are B5 size.”)
Regarding claim 14, Suzuki discloses an image reading apparatus that reads an image ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well.”)
and an information processing apparatus that processes information acquired from an image that is read by the image reading apparatus ([pg. 15] “The format of the bitmap data may be any format. Note that another format may be used in the PDA. In this case, a tool for performing format conversion is prepared on the server side. At this time, The format of the bitmap data stored in the database may be a format used in the PDA, and may be converted only when necessary in processing on the server side.”)
an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] 
the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0209] “(1) Output instruction method (a) Output instruction for each patient, (b) Output instruction for each person in charge, and (c) Batch output instruction are possible.”)
the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0154]-[0155] “If the visit record database for the current month is the database # 1 side (step S351), the visit record database for the previous month of the database # 2 is initialized to be the visit record database for the next month (step S351). 352). On the other hand, if the visit record database for the current month is the database # 2 side (step S351), the visit record database for the previous month of the database # 1 is initialized to be the visit record database for the next month (step S354). When the two databases are managed on a monthly basis, when the set month is modified to be older.” [pg. 8] “FIG. 3 shows an example of the basic configuration of “medical treatment”, “nursing contents”, and “nursing record”.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of problems is displayed on the left side of the screen. These problems can be arbitrarily registered in the PDA 100 as well. If you click in the blank,
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
and an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous item is displayed on the left and the current input column is displayed on the right (screen 3.4 in FIG. 135). Items: "Visit date", "Visitor", "Body temperature", "Pulse (beats / minute, regular / irregular)", "Blood pressure (maximum / minimum)", "Breathing" Is displayed differently from the reference, and the user is made to recognize that the cell can be input.”)

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or 
Regarding claim 15, Suzuki discloses an associating a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] “When using the person in charge ID, the patient information index file is opened when the screen is displayed, and the patient name (only the first six digits) in this file and the next scheduled visit (MM / DDH)….. Alternatively, clicking on the next visit schedule activates the designated patient name and the next visit schedule, and further clicking opens the selected patient data. The screen transits to a visit record / actual selection screen.”)
the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0209] “(1) Output instruction method (a) Output instruction for each patient, (b) Output instruction for each person in charge, and (c) Batch output instruction are possible.”)
the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0154]-[0155] “If the visit record database for the current month is the database # 1 side (step S351), the visit record database for the previous month of the database # 2 is initialized to be the visit record database for the next month (step S351). 352). On the other hand, if the visit record database for the current month is the database # 2 side (step S351), the visit record database for the previous month of the database # 1 is initialized to be the visit record database for the next month (step S354). When the two databases are managed on a monthly basis, when the set month is modified to be older.” [pg. 8] “FIG. 3 shows an example of the basic configuration of data (visit record data) handled when recording care. In the present embodiment, the visit record data includes “physical information”, “medical treatment”, “nursing contents”, and “nursing record”.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of problems is displayed on the left side of the screen. These problems can be arbitrarily registered in the PDA 100 as well. If you click in the blank,
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
in response to an instruction specifying a scheduled operation described in the operation-plan document, performing control to output a scheduled operation that in the operation-schedule document and that relates to the scheduled operation described in the operation-plan document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous item is displayed on the left and the current input column is displayed on the right (screen 3.4 in FIG. 135). Items: "Visit date", "Visitor", "Body temperature", "Pulse (beats / minute, regular / irregular)", "Blood pressure (maximum / minimum)", "Breathing" Is displayed differently from the reference, and the user is made to recognize that the cell can be input.”)

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)


Prior Art Cited but Not Relied Upon
 Tang, C., & Carpendale, S. (2007, April). An observational study on information flow during nurses' shift change. In Proceedings of the SIGCHI conference on Human factors in computing systems (pp. 219-228).
This reference is relevant because is discloses assigning tasks to nurses for patient care.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626